Citation Nr: 9923179	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-40 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial rating for bronchitis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, with a 
noncompensable rating, for bronchitis.  She filed a timely 
notice of disagreement regarding this initial disability 
rating, commencing this appeal.

The veteran's claim was initially presented to the Board in 
August 1998, at which time it was remanded for RO 
consideration of some regulatory changes.  It has now been 
returned to the Board.  

In the course of her appeal, the veteran has been awarded an 
increased rating for her service connected disability.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit her appeal to entitlement 
to a specified disability rating, the VA is required to 
consider entitlement to all available ratings for that 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, this increased initial rating issue remains in 
appellate status.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Pursuant to the Board's August 1998 remand, the veteran was 
afforded a new VA medical examination, including pulmonary 
function testing, in September 1998.  According to the 
examination report, the veteran's Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
[DLCO(SB)] was 53 percent of the predicted value.  

Under the new rating criteria for respiratory disabilities, 
effective October 7, 1996, a DLCO (SB) at 53 percent of 
predicted value is a significant rating factor.  The 
examining physician reported that the veteran's DLCO findings 
were  "probably due to anemia,"  a disability for which the 
service connection has not been granted. However, the reports 
of the examination also include blood studies, and all the 
values reported for the blood studies are within the limits 
designated as normal.

 In determining a veteran's disability rating, the VA should 
avoid considering manifestations not resulting from service 
connected disease or injury.  38 C.F.R. § 4.14 (1998).  An 
increased initial rating may not be afforded the veteran 
based on the DLCO (SB) if, as the medical evidence suggests, 
the low DLCO(SB) rating is due to a non-service connected 
disability.

However, the medical reports included in the record are 
ambiguous, and the Board may not use its own medical judgment 
to resolve these ambiguities. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).   In order to establish an adequate record 
upon which to base a decision, additional laboratory studies 
and medical interpretations are needed.

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the Court has stated that 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).   In 
evaluating the veteran's claim, the RO must consider the 
applicability of a staged rating, if the evidence so 
warrants.  

Based on the above findings, this claim must be REMANDED for 
the following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

3.  The veteran should be afforded a VA 
respiratory examination to determine the 
current disability associated with her 
service connected bronchitis.  The claims 
folder and the new rating criteria should 
be made available to the examiner for 
review in conjunction with the 
examination.  All necessary tests, 
including pulmonary function tests, 
should be performed.  A complete 
evaluation of the disability associated 
with the veteran's bronchitis should be 
given.  The factual basis for all medical 
opinions expressed should be indicated 
for the record.  After all necessary 
evaluation is completed, the examiner 
should address the following questions, 
to the best of his/her medical knowledge:  

a.  State the following pulmonary 
function test results for the veteran:

     (1).  Forced Expiratory Volume (FEV-
1), as a percentage of predicted value; 
     (2).  Ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), as a percentage of 
predicted value; 
     (3).  Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath 
Method [DLCO(SB)], as a percentage of 
predicted value; 
     (4).  Maximum oxygen consumption, in 
milliliters/kilogram/minute (with 
cardiorespiratory limit).  	

b.  Does the veteran have cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or 
require oxygen therapy?  

c.  Does the veteran have anemia? (If, in 
the opinion of the examining physician, 
additional studies are appropriate to 
assist in answering this question, the 
examining physician should order the 
additional studies).

d.  If the veteran has anemia, state a 
medical opinion as to whether the anemia 
is the cause of any abnormalities found 
in the veteran's DLCO(SB) test result?  
If both the service-connected bronchitis 
and the anemia contribute to any 
abnormalities found in the DLCO (SB), 
state, with as much precision as is 
feasible, the degree to which the 
abnormalities are attributable to the 
anemia and the degree to which the 
abnormalities are attributable to the 
bronchitis. 

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  In so doing, the RO 
must also consider if a staged rating is 
warranted, based on the evidence of 
record, in compliance with the Court's 
pronouncements in Fenderson, supra.  If 
the actions taken remain adverse to the 
veteran, she and her representative 
should be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


